Citation Nr: 1802562	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  04-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for scar, residuals of splinter puncture wound, left thigh.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a right knee disability to include as secondary to service-connected scar, residuals of splinter puncture wound.

4.  Entitlement to service connection for left knee instability, to include whether new and material evidence has been submitted to reopen the claim.

5.  Entitlement to service connection for hypertension, to include whether new and material evidence has been submitted to reopen the claim.

6.  Entitlement to service connection for arthritis in left leg, to include whether new and material evidence has been submitted to reopen the claim.

7.  Entitlement to service connection for a back disability, to include whether new and material evidence has been submitted to reopen the claim.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1976 to September 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the Board in August 2017.  At the hearing, the record was held open 30 days.  The Veteran also submitted evidence pertinent to his claim for service connection for PTSD in August 2017 and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).

The Veteran's claim for an increased rating for his service-connected scar and residuals was previously before the Board in September 2006 and May 2009.  In its May 2009 decision, the Board denied the claim for an increased rating.  However, in March 2010, the United States Court of Appeals for Veterans Claims (Court) granted a February 2010 joint motion for remand (JMR).  Thereafter, in a March 2012 decision, the Board remanded the claim to afford the Veteran a new VA examination for his scar.  In another decision in July 2016, the Board remanded the claim for the issuance of a supplement statement of the case (SSOC) to consider evidence the Veteran had submitted.


DECISION

Before addressing the merits of the claims, the Board must first determine whether previously denied claims of service connection pertaining to the left knee, hypertension, left leg and back should be reopened based on the receipt of new and material evidence.

Left Knee Instability

By an April 2005 rating decision, the Veteran's claim of service connection for left knee instability was denied.  He was notified of the decision by letter in May 2005 which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in September 2006.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the April 2005 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for left knee instability is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also August 2017 Board hearing testimony (contending that the instability in his knee is the result of the fall from a telephone poll in service).  


Hypertension

Similarly, by an April 2005 rating decision, the Veteran's claim of service connection for hypertension was denied.  He was notified of the decision by letter in May 2005.  Thereafter, nothing further regarding the claim was received until the present claim to reopen in June 2007.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the April 2005 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for left knee instability is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also August 2017 Board hearing testimony (contending that his hypertension may be the result of exposure to drinking water at Camp Lejeune or secondary to his fall from a telephone poll in service).  

Left Leg Arthritis

By a March 2004 rating decision, the Veteran's claim of service connection for left leg arthritis was denied, which has been treated as a separate claim than the left knee instability claim.  He was notified of the decision by letter later that month which was mailed to the then current mailing address of record.  Thereafter, the Veteran filed a notice of disagreement (NOD) to this issue in the same month and a statement of the case (SOC) was issued in February 2005, also to his then current mailing address of record.  However, the Veteran did not file a substantive appeal thereafter.  The March 2004 rating decision therefore became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for left leg arthritis is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also November 2013 VA treatment note (noting arthritis in the Veteran's bilateral knees).  

Back Disability

Similarly, by a March 2004 rating decision, the Veteran's claim of service connection for a back disability was denied.  He was notified of the decision by letter later that month.  Thereafter, the Veteran filed an NOD to this issue in the same month and an SOC was produced in February 2005.  However, the Veteran did not file a substantive appeal thereafter.  The March 2004 rating decision therefore became final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for a back disability is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also January 2011 VA treatment note (noting severe levoscoliosis of the mid lumbar spine).  


ORDER

New and material evidence having been received, the claim of service connection for left knee instability is reopened; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for hypertension is reopened; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for left leg arthritis is reopened; to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of service connection for a back disability is reopened; to this limited extent, the appeal is granted.



REMAND

The Board finds that additional development is warranted.  In addition to the development detailed below, updated treatment records should be obtained.

Scar Increased Rating Claim

As noted above, the Board's March 2012 decision remanded the Veteran's claim for an increase in order for the Veteran to obtain an updated VA examination.  Nonetheless, it appears this new VA examination has not been conducted, as the Veteran may not have received notice of the time and place of the examination due to his housing circumstances at the time.  The Board finds a VA examination is still necessary to assess the current severity of his service-connected scar, particularly in light of the February 2010 JMR.  Thus, on remand a VA examination should be conducted.

PTSD Claim

The Veteran claimed service connection for PTSD in April 2010.  At his August 2017 Board hearing, he clarified that he presently suffers from PTSD due to the same fall from a telephone pole during service that lead to his service-connected scar and residuals.  Indeed, medical evidence submitted in August 2017 tends to suggest the Veteran's history of PTSD symptoms is related to this event during service.  As such, a VA examination is necessary to assess the nature and etiology of any psychiatric condition the Veteran may possess.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Right Knee Claim

The Veteran contends that his right knee disability may be proximately due to his service-connected scar and residuals of the left thigh.  See April 2010 claim.  However, the Veteran has not yet received a VA examination to provide an opinion as to the etiology of any right knee disability.  Therefore, one should be conducted.  See McLendon, 20 Vet. App. at 81.
Left Knee Instability, Left Leg Arthritis, and Back Claims

The Veteran contends that his left knee instability, left leg, and back disabilities each may be the result of the fall from a telephone poll in service that caused his service-connected scar and residuals.  See August 2017 Board hearing.  To date, the Veteran has not received a VA examination for these disabilities, and one should be scheduled on remand in light of the Board's finding that the claims are reopened.  Id.

Hypertension Claim

At his August 2017 Board hearing, the Veteran raised the contention that his hypertension may be the result of the fall from a telephone poll that resulted in his service-connected scar and residuals.  An opinion has not been provided on this contention.  Furthermore, in this same hearing the Veteran's representative raised a contention of exposure to contaminated drinking water at Camp Lejeune.  38 C.F.R. § 3.307(a)(7) establishes a presumption of exposure to the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene, and vinyl chloride for Veterans who served at Marine Corps Base Camp Lejeune for no less than 30 days during the requisite time period.  The Veteran's service personnel records confirm that he had such service.  While the Board acknowledges that hypertension is not among the diseases associated with presumptive service connection based on exposure to these compounds (see 38 C.F.R. § 3.309(f)), the Veteran may nonetheless avail himself of direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Since the Veteran has not yet been afforded a VA examination for hypertension, one should be obtained on remand in light of the Board's finding that the claim is reopened.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated private and VA treatment records not already associated with the claims file.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected scar and residuals.  All signs and symptoms necessary for rating the Veteran's scar and residuals should be reported in detail.  Pursuant to the February 2010 JMR, the examination should focus on the left thigh/scar/residuals rather than the left knee.

3.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire claims file must be reviewed by examiner.

Any necessary testing should be conducted.  The examiner is to determine whether the Veteran meets the criteria for a diagnosis of any psychiatric disorder.  A diagnosis of PTSD must be ruled in or excluded.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorder had its onset during service or is otherwise causally related to service.

If a diagnosis of PTSD is made, the examiner should identify the underlying stressors.

A complete rationale should be provided for any opinions reached.

4.  Schedule the Veteran for a VA examination of the right knee by an appropriate medical professional.  The entire claims file must be reviewed by examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any right knee disability is proximately due to, or the result of, the Veteran's service-connected scar and residuals.

A complete rationale should be provided for any opinions reached.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's left knee instability, left leg arthritis, and back disability.  The entire claims file must be reviewed by examiner.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the left knee instability, left leg arthritis, and back disability had their onset during service, or are otherwise related to, service.

A complete rationale should be provided for any opinions reached.

6.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's hypertension.  The entire claims file must be reviewed by examiner.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the hypertension had its onset during, or is otherwise related to, service, to include the Veteran's presumed exposure to volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE), benzene, and vinyl chloride via the drinking water at Camp Lejeune.

A complete rationale should be provided for any opinions reached.

7.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


